J-S04025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT DERWIN SCOTT                        :
                                               :
                       Appellant               :   No. 139 EDA 2015

               Appeal from the Order Entered December 29, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011581-2014


BEFORE:      SHOGAN, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                              FILED NOVEMBER 19, 2019

        Robert Derwin Scott appeals from the order entered December 29,

2014, in the Court of Common Pleas of Philadelphia County, denying his

motion to dismiss charges based on a violation of the compulsory joinder rule.1

This matter returns to our Court on remand from the Pennsylvania Supreme

Court, vacating our prior decision of December 28, 2017, and ordering this

Court to proceed in accordance with the Supreme Court’s decision in

Commonwealth v. Perfetto, ___ A.3d ____, 2019 WL 1866653 (Pa. Apr.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Scott was charged with violating 75 Pa.C.S. §§ 1501(a) (Driving without a
License), 1543(a) (Driving while Operating Privilege Suspended or Revoked),
1543(b)(1.1)(iii) (Third Offense BAC .02 or Higher), 3802(a)(1) (DUI General
Impairment), 3802(c) (DUI Highest Rate), and 3809(a) (Driving with an Open
Container of Alcohol).
J-S04025-17



26, 2019).2 In light of the directive from our Supreme Court, we vacate the

trial court’s order denying Scott relief, and remand the matter to the trial court

for entry of an order dismissing all outstanding charges in this matter.

       The underlying facts of Scott’s case are easily related.

       On or about August 21, 2014, [Scott] was arrested by members
       of the Philadelphia Police and subsequently charged with DUI and
       related offenses, including driving with a suspended license in
       violation of 75 Pa.C.S. [§] 1501([a]). In addition to charging
       [Scott] with DUI and driving with a suspended license, the
       arresting officers issued [Scott] a traffic ticket for operating his
       vehicle without a license. On October 23, 2014, the Philadelphia
       Municipal Court–Traffic Division held a trial on the traffic citation
       and [Scott] was found guilty in absentia.

Trial Court Opinion, 3/29/2016 at 1-2.

       After being found guilty in absentia, Scott filed a motion to dismiss all

other charges filed against him. Scott argued a second trial would violate 18

Pa.C.S. § 110 requiring compulsory joinder of all charges arising from the

same criminal episode, as well as violating both the Federal and Pennsylvania

Constitutional bans on double jeopardy. Both the trial court and a majority of

an en banc panel of our Court disagreed with Scott’s argument. However, our

Supreme Court in a divided decision, Commonwealth v. Perfetto, supra,

agreed that when the Philadelphia Municipal Court–Traffic Division adjudicates

a traffic citation that was included in pending charges for non-summary Motor

____________________________________________


2 Perfetto addresses procedural/statutory issues that arose in Philadelphia
upon the Philadelphia Municipal Court – Traffic Division adjudicating traffic
citations after serious problems came to light regarding the operation of the
constitutionally designated Philadelphia Traffic Court. Philadelphia Traffic
Court was eliminated by constitutional amendment effective April 26, 2016.

                                           -2-
J-S04025-17



Vehicle Code violations, 18 Pa.C.S. § 110 prevents trial of the remaining

charges.

         Here, Scott was tried and found guilty, in absentia, of the traffic citation

of driving without a license, 75 Pa.C.S. § 1501(a). All other charges, including

the most serious charge of DUI, were intended to be tried at a later date

before a Municipal Court judge. Pursuant to Perfetto, those charges must

now be dismissed upon application of 18 Pa.C.S. § 110, mandating all charges

arising from a single criminal episode be tried together.3 Accordingly, we now

vacate the trial court’s order of December 29, 2014, and remand this matter

to the trial court for entry of an order dismissing the remaining charges against

Scott.      The remaining charges are: 75 Pa.C.S. 1543(a), 75 Pa.C.S. §

1543(b)(1.1)(iii), 75 Pa.C.S. § 3802(a), 75 Pa.C.S. § 3802(c), and 75 Pa.C.S.

§ 3809(a).

         Order vacated. Case remanded for action consistent with this decision.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/19

____________________________________________


3Because the Perfetto decision rests on the interpretation of Section 110,
and we are directed to apply Perfetto by our Supreme Court, we need not
conduct a separate double jeopardy analysis.

                                           -3-